Title: Acct. of the Weather—in Septembr. [1769]
From: Washington, George
To: 




Septr. 1. Cloudy forenoon, but clear afterwards & warm. Wind Southwardly.
 


2. Rain last Night and constant Rain all day & warm.
 


3. Clear and Cool. Wind fresh from the Northwest.
 


4. Cool Morning, but warm midday and clear—with but little Wind.
 


5. Clear and warm with but little wind & that appearing to be Southwardly.
 


6. Cloudy Morning and Rainy day with very little wind & not cold.
 


7. Raining more or less till abt. 5 Oclock in the afternoon when the Sun appeard.

 


8. Cloudy & sometimes Misting with exceeding high wind from North & No. Et.
 


9. Morning cool—but clear and pleasant afterwards.
 


10. Frosty Morning & cool, but warm & clear afterwards.
 


11. Frost again, but clear, pleasant & rather warm afterwards.
 


12. Clear and pleasant with the Wind pretty brisk from the Southwards.
 


13. Clear and pleasant with but little wind & that Northwardly.
 


14. Clear warm and still.
 


15. Also clear and Warm with but little Wind and that Southwardly.
 


16. Clear and tolerably warm. Wind fresh from the So. Et.
 


17. Clear and pleasant. Wind Northwardly.
 


18. Wind still Northwardly tho but little of it. Day lowering & the Evening very Cloudy.
 


19. A pretty heavy Rain fell in the Night. The day clear, still & pleasant.
 


20. Showers this Morning with the Wind brisk from the So. West in the forenoon & at North West towds. night.
 


21. Wind Northwardly and day for the most part Cloudy & threatning but no Rain.
 


22. Clear with the Wind pretty fresh from the Eastward.
 


23. Clear, Calm and pleasant.
 


24. Clear and pleasant. Wind Northwardly but not cold nor hard.
 


25. Clear, pleasant and still.

 


26. Clear and pleasant with but little wind.
 


27. Also clear, still and pleasant.
 


28. Much as yesterday with a light breeze from the Southward.
 


29. A Breeze from So. West in the Morning with some appearance of Rain—but clear & calm in the afternoon.
 


30. Light showers between day break and Sun Rising—with thin Mists afterwards till Ten Oclock. Wind in the Morning about No. Et. and in the afternoon So. Et. but at no time fresh.
